UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam New Opportunities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2010 Date of reporting period: September 30, 2009 Item 1. Schedule of Investments: Putnam New Opportunities Fund The fund's portfolio 9/30/09 (Unaudited) COMMON STOCKS (99.1%)(a) Shares Value Advertising and marketing services (0.2%) Nu Skin Enterprises, Inc. Class A 315,964 $5,854,813 Aerospace and defense (2.6%) Alliant Techsystems, Inc. (NON) (S) 130,400 10,151,640 Orbital Sciences Corp. (NON) (S) 575,500 8,615,235 Precision Castparts Corp. (S) 183,200 18,662,584 Raytheon Co. (S) 403,000 19,331,910 TransDigm Group, Inc. (NON) 202,100 10,066,601 Banking (1.7%) Bank of the Ozarks, Inc. (S) 154,600 4,101,538 First Citizens BancShares, Inc. Class A (S) 21,900 3,484,290 Northern Trust Corp. 278,700 16,209,192 Wells Fargo & Co. 698,800 19,692,184 Beverage (1.9%) Coca-Cola Co. (The) (S) 253,400 13,607,580 Coca-Cola Enterprises, Inc. (S) 594,700 12,732,527 PepsiCo, Inc. (S) 366,516 21,499,829 Biotechnology (5.2%) Amgen, Inc. (NON) (S) 682,700 41,119,021 Auxilium Pharmaceuticals, Inc. (NON) (S) 206,100 7,050,681 Dendreon Corp. (NON) (S) 252,400 7,064,676 Genzyme Corp. (NON) 291,159 16,517,450 Gilead Sciences, Inc. (NON) 608,100 28,325,298 Life Technologies Corp. (NON) (S) 295,743 13,766,837 OSI Pharmaceuticals, Inc. (NON) 209,700 7,402,410 Sequenom, Inc. (NON) (S) 855,500 2,763,265 Vertex Pharmaceuticals, Inc. (NON) (S) 218,800 8,292,520 Cable television (0.9%) DIRECTV Group, Inc. (The) (NON) (S) 649,300 17,907,694 Scripps Networks Interactive, Inc. Class A 163,575 6,044,096 Chemicals (0.7%) Monsanto Co. (S) 66,324 5,133,478 Sigma-Adrich Corp. (S) 236,118 12,745,650 Coal (0.5%) Walter Industries, Inc. (S) 191,890 11,524,913 Commercial and consumer services (2.2%) Dun & Bradstreet Corp. (The) 146,300 11,019,316 Emergency Medical Services Corp. Class A (NON) (S) 265,936 12,366,024 HMS Holdings Corp. (NON) (S) 174,300 6,663,489 Priceline.com, Inc. (NON) (S) 113,090 18,752,584 Visa, Inc. Class A (S) 111,400 7,698,854 Communications equipment (5.2%) Cisco Systems, Inc. (NON) 2,970,855 69,933,927 F5 Networks, Inc. (NON) (S) 450,524 17,854,266 Qualcomm, Inc. 1,005,300 45,218,394 Computers (9.8%) Apple, Inc. (NON) (S) 541,229 100,327,620 Brocade Communications Systems, Inc. (NON) 1,504,400 11,824,584 EMC Corp. (NON) (S) 884,500 15,071,880 Emulex Corp. (NON) 856,400 8,812,356 Hewlett-Packard Co. (S) 421,483 19,898,212 IBM Corp. (S) 663,344 79,342,576 Quest Software, Inc. (NON) 832,900 14,034,365 Silicon Graphics International Corp. (NON) 348,449 2,338,093 Consumer (0.5%) Scotts Miracle-Gro Co. (The) Class A (S) 270,000 11,596,500 Consumer finance (%) World Acceptance Corp. (NON) 40,580 1,023,022 Consumer goods (2.3%) Church & Dwight Co., Inc. (S) 256,800 14,570,832 Colgate-Palmolive Co. (S) 334,300 25,500,404 Procter & Gamble Co. (The) 316,700 18,343,264 Containers (0.4%) Silgan Holdings, Inc. 186,200 9,818,326 Electric utilities (0.4%) EnerNOC, Inc. (NON) (S) 85,100 2,821,916 Exelon Corp. 142,456 7,068,667 Electrical equipment (1.6%) Emerson Electric Co. (S) 583,100 23,370,648 GrafTech International, Ltd. (NON) (S) 631,200 9,278,640 Vestas Wind Systems A/S (Denmark) (NON) 108,848 7,876,439 Electronics (1.8%) Integrated Device Technology, Inc. (NON) 1,389,077 9,390,161 Intel Corp. 516,563 10,109,138 Marvell Technology Group, Ltd. (NON) (S) 1,003,600 16,248,284 Silicon Laboratories, Inc. (NON) (S) 218,800 10,143,568 Energy (oil field) (1.0%) FMC Technologies, Inc. (NON) (S) 286,700 14,977,208 Noble Corp. (S) 247,600 9,398,896 Engineering and construction (0.8%) ENGlobal Corp. (NON) 859,100 3,539,492 Fluor Corp. (S) 232,638 11,829,642 Michael Baker Corp. (NON) 168,600 6,126,924 Financial (0.7%) CME Group, Inc. (S) 23,500 7,242,465 Intercontinental Exchange, Inc. (NON) 117,700 11,439,263 Food (1.3%) General Mills, Inc. (S) 222,500 14,324,550 Ralcorp Holdings, Inc. (NON) 137,300 8,027,931 TreeHouse Foods, Inc. (NON) (S) 333,000 11,878,110 Gaming and lottery (0.5%) Bally Technologies, Inc. (NON) (S) 321,800 12,347,466 Health-care services (2.7%) Aetna, Inc. 365,800 10,180,214 Express Scripts, Inc. (NON) 379,800 29,464,884 Health Management Associates, Inc. Class A (NON) (S) 1,516,005 11,354,877 Healthsouth Corp. (NON) (S) 702,200 10,982,408 McKesson Corp. 102,219 6,087,141 Insurance (1.4%) Aflac, Inc. 498,800 21,318,712 Transatlantic Holdings, Inc. 264,070 13,248,392 Investment banking/Brokerage (2.3%) BlackRock, Inc. 43,500 9,431,670 Goldman Sachs Group, Inc. (The) (S) 116,050 21,393,818 TD Ameritrade Holding Corp. (NON) 703,300 13,798,746 Waddell & Reed Financial, Inc. Class A (S) 495,400 14,094,130 Machinery (1.3%) Chart Industries, Inc. (NON) 215,300 4,648,327 Joy Global, Inc. 356,800 17,461,792 Timken Co. 441,200 10,337,316 Manufacturing (0.8%) Flowserve Corp. (S) 122,500 12,071,150 Shaw Group, Inc. (NON) 281,300 9,026,917 Media (0.3%) Time Warner, Inc. 304,800 8,772,144 Medical technology (4.2%) Baxter International, Inc. 513,858 29,295,045 Covidien PLC (Ireland) 244,500 10,577,070 Hospira, Inc. (NON) 379,400 16,921,240 Myriad Genetics, Inc. (NON) 221,500 6,069,100 St. Jude Medical, Inc. (NON) 608,100 23,721,981 Thoratec Corp. (NON) (S) 343,900 10,409,853 Varian Medical Systems, Inc. (NON) (S) 258,000 10,869,540 Metals (1.9%) Barrick Gold Corp. (Canada) 178,600 6,768,940 Cliffs Natural Resources, Inc. 380,097 12,299,939 Freeport-McMoRan Copper & Gold, Inc. Class B (S) 178,200 12,226,302 Newmont Mining Corp. (S) 219,843 9,677,489 Nucor Corp. (S) 184,800 8,687,448 Natural gas utilities (0.6%) Southwestern Energy Co. (NON) (S) 373,700 15,949,516 Oil and gas (3.0%) Comstock Resources, Inc. (NON) 226,841 9,091,787 Exxon Mobil Corp. 268,166 18,398,869 McMoRan Exploration Co. (NON) (S) 405,444 3,061,102 Occidental Petroleum Corp. 159,800 12,528,320 Petroleo Brasileiro SA ADR (Brazil) 301,572 13,842,155 Range Resources Corp. (S) 191,100 9,432,696 Ultra Petroleum Corp. (NON) (S) 188,700 9,238,752 Pharmaceuticals (5.4%) Abbott Laboratories 1,054,000 52,141,380 Emergent Biosolutions, Inc. (NON) (S) 133,119 2,350,882 Johnson & Johnson 1,070,635 65,190,965 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 238,900 12,078,784 Wyeth 119,407 5,800,792 Power producers (0.7%) AES Corp. (The) (NON) 1,140,100 16,896,282 Publishing (0.3%) Marvel Entertainment, Inc. (NON) 178,700 8,867,094 Railroads (0.6%) Union Pacific Corp. 272,700 15,912,045 Restaurants (2.5%) McDonald's Corp. 622,700 35,537,489 Panera Bread Co. Class A (NON) (S) 224,300 12,336,500 Yum! Brands, Inc. 452,619 15,280,417 Retail (7.6%) Advance Auto Parts, Inc. (S) 275,900 10,837,352 Amazon.com, Inc. (NON) (S) 160,900 15,021,624 Childrens Place Retail Stores, Inc. (The) (NON) (S) 344,000 10,306,240 Costco Wholesale Corp. 223,200 12,601,872 CVS Caremark Corp. (S) 587,400 20,993,676 GameStop Corp. (NON) (S) 427,600 11,318,572 Guess ?, Inc. 296,600 10,986,064 Herbalife, Ltd. (Cayman Islands) 300,700 9,844,918 Iconix Brand Group, Inc. (NON) 154,264 1,923,672 Jo-Ann Stores, Inc. (NON) (S) 407,900 10,943,957 Nordstrom, Inc. (S) 368,600 11,257,044 Ross Stores, Inc. (S) 322,600 15,410,602 TJX Cos., Inc. (The) 447,471 16,623,548 Wal-Mart Stores, Inc. 726,800 35,678,612 Schools (1.0%) Apollo Group, Inc. Class A (NON) 232,400 17,120,908 Career Education Corp. (NON) 100,168 2,442,096 Corinthian Colleges, Inc. (NON) 329,915 6,123,222 Semiconductor (1.2%) Cymer, Inc. (NON) (S) 208,483 8,101,649 Hittite Microwave Corp. (NON) 255,000 9,378,900 Maxim Integrated Products, Inc. (S) 686,500 12,453,110 Shipping (0.7%) Kirby Corp. (NON) (S) 246,300 9,068,766 Knight Transportation, Inc. (S) 529,300 8,881,654 Software (8.2%) Activision Blizzard, Inc. (NON) (S) 851,700 10,552,563 Microsoft Corp. 3,991,073 103,328,880 Oracle Corp. 2,150,900 44,824,756 Red Hat, Inc. (NON) (S) 705,900 19,511,076 Symantec Corp. (NON) 824,200 13,574,574 THQ, Inc. (NON) (S) 1,053,400 7,205,256 TIBCO Software, Inc. (NON) (S) 1,116,300 10,593,687 Technology (0.3%) Avago Technologies, Ltd. (NON) 412,400 7,039,668 Technology services (3.8%) Accenture PLC Class A 238,995 8,907,344 Google, Inc. Class A (NON) 132,602 65,750,702 SAIC, Inc. (NON) 564,400 9,899,576 Salesforce.com, Inc. (NON) (S) 219,500 12,496,135 Telecommunications (1.3%) ADTRAN, Inc. (S) 439,000 10,777,450 NeuStar, Inc. Class A (NON) 671,360 15,172,736 Neutral Tandem, Inc. (NON) (S) 343,100 7,808,956 Tobacco (3.0%) Lorillard, Inc. 205,300 15,253,790 Philip Morris International, Inc. 1,265,000 61,656,100 Toys (0.4%) Nintendo Co., Ltd. ADR (Japan) 286,400 9,041,648 Transportation services (1.0%) C.H. Robinson Worldwide, Inc. (S) 260,400 15,038,098 Expeditors International of Washington, Inc. (S) 325,500 11,441,325 Waste Management (0.4%) Stericycle, Inc. (NON) (S) 211,600 10,252,020 Total common stocks (cost $2,463,570,406) UNITS (0.0%)(a) Units Value Optisolar Holdings, LLC Class B-1 zero % cv. pfd. membership units (acquired 7/30/08, cost $185,130) (Private) (F)(RES) 99,532 $185,130 Total units (cost $185,130) SHORT-TERM INVESTMENTS (20.5%)(a) Principal amount/shares Value U.S. Treasury Bills for an effective yield of 0.472%, November 19, 2009 $7,515,000 $7,511,612 Short-term investments held as collateral for loaned securities with yields ranging from 0.45% to 0.47% and due dates ranging from October 1, 2009 to October 9,2009 (d) 501,684,190 501,676,887 Putnam Money Market Liquidity Fund (e) 14,079,648 14,079,648 Total short-term investments (cost $523,268,147) TOTAL INVESTMENTS Total investments (cost $2,987,023,683) (b) Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $2,555,938,052. (b) The aggregate identified cost on a tax basis is $2,988,032,539, resulting in gross unrealized appreciation and depreciation of $280,732,529 and $213,618,773, respectively, or net unrealized appreciation of $67,113,756. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at September 30, 2009 was $185,130, or less than 0.1% of net assets. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At September 30, 2009, the value of securities loaned amounted to $487,145,978. The fund received cash collateral of $501,676,887 which is pooled with collateral of other Putnam funds into 2 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $5,768 for the period ended September 30, 2009. During the period ended September 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $91,281,686 and $94,697,642, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") disclosures based on the securities valuation inputs. (S) Securities on loan, in part or in entirety, at September 30, 2009. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $67,539,246 $ $ Capital goods 202,465,603 Communication services 57,710,932 Consumer cyclicals 263,287,219 Consumer staples 349,676,015 Energy 111,494,698 Financial 156,477,422 Health care 445,798,314 Technology 774,165,300 Transportation 60,341,888 Utilities and power 42,736,381 Total common stocks Units 185,130 Short-term investments 14,079,648 509,188,499 Totals by level The following is a reconciliation of Level 3 assets as of September 30, 2009: Investments in securities: Change in net Net Balance as of unrealized Net transfers in Balance as of June Return of Realized appreciation/ purchases/ and/or out September 30, 2009 capital gain/(loss) (depreciation) sales of Level 3 30, 2009 Units Total: $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam New Opportunities Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 25, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: November 25, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 25, 2009
